Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 1 of 9 PageID 8009




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 WAHEED NELSON,

         Plaintiff,

 v.                                                                 Case No: 8:19-cv-449-T-36JSS

 BOB GUALTIERI, et al.,

       Defendants.
 ___________________________________/

                                             ORDER

         This matter comes before the Court upon Defendant Bob Gualtieri’s Motion to Dismiss

 Plaintiff’s Fourth Amended Complaint (“Sheriff’s motion”) (Doc. 114), and Plaintiff’s response

 in opposition (Doc. 117). In the Fourth Amended Complaint, Plaintiff sues Defendant Bob

 Gualtieri, in his official capacity as Sheriff of Pinellas County (“the Sheriff”), for medical

 negligence (Count I) and for violations of constitutional rights pursuant to 42 U.S.C. § 1983 (Count

 VIII), while he was incarcerated at the Pinellas County Jail.1 The Court, having considered the

 Sheriff’s motion and being fully advised in the premises, will deny the Sheriff’s Motion (Doc.

 114).

 I.      BACKGROUND2

         Plaintiff, Waheed Nelson, filed this action against numerous Defendants alleging

 negligence in connection with his medical care, or lack thereof, while an inmate at the Pinellas


 1
   Plaintiff also sued the Florida Department of Corrections (“FDOC”); Corizon, LLC (“Corizon”);
 Witchner Belizaire, M.D. (“Belizaire”); Maxim Healthcare Services, Inc. d/b/a Maxim Physicians
 Resources, LLC (“Maxim”); Matthew Swick, M.D. (“Swick”); and All Florida Orthopedics
 Associates, P.A. (“All Florida”). Defendants Maxim, Swick, and All Florida have been dismissed.
 Docs. 164, 185.
 2
   The following statement of facts is derived from the Plaintiff’s Fourth Amended Complaint (Doc.
 105), the allegations of which the Court must accept as true in ruling on the instant motion. See
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 2 of 9 PageID 8010




 County Jail (the “Jail”). Doc. 105. Plaintiff, who is diabetic, has renal issues, and suffers from

 chronic edema, alleges that while he was incarcerated at the Jail on January 7, 2015, he slipped

 and suffered a fall that severely injured his right ankle. Id. ¶¶ 31–34. Because of his status as an

 inmate, the FDOC was responsible for Plaintiff’s care and treatment. Id. ¶ 21. Additionally, he

 alleges he was under the control and responsibility of the Sheriff. Id. ¶ 20.

        One day after Plaintiff’s fall, an initial x-ray confirmed a fracture. Id. ¶ 39. One month

 later, on February 5, 2015, a CT scan was performed by All Florida, an independent contractor

 hired by the Sheriff. Id. ¶¶ 19, 40. The imaging showed that Plaintiff’s ankle was badly fractured

 with severe deterioration of the bone, “[c]harcot foot and/or chronic infection.” Id. ¶¶ 40, 49.

 Referrals were scheduled for Plaintiff to see specialists but rather than expedite these

 appointments, these were scheduled, delayed, and subsequently canceled. Id. ¶¶ 41, 49–52.

        For nearly three months, the only treatment Plaintiff received was a boot to hold “his bones

 together like a bag of marbles.” Id. ¶¶ 42, 43. During this time, Plaintiff’s ankle continued to swell,

 and he was in increasingly “intense pain which was never appropriately treated with pain

 medication.” Id. ¶¶ 44, 45. Plaintiff was eventually sent by Swick for an MRI on April 14, 2015,

 and the results evidenced a need for immediate surgery. Id. ¶ 52. After the MRI, medical

 appointments were made by Maxim (the Jail’s health contractor) or the Sheriff, but the Plaintiff

 was not transported to those appointments, and neither Swick nor All Florida followed up with the

 MRI. Id. ¶¶ 52, 53. On April 16, 2015, without the necessary post-MRI surgery, Plaintiff was

 transferred from the Jail to the Florida Department of Corrections (“FDC”). Id. ¶ 56. The Sheriff

 failed to notify the FDC of Plaintiff’s need for immediate emergency surgery. Id. ¶ 54.



 Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v.
 Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).


                                                   2
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 3 of 9 PageID 8011




        On the day of his transfer, Plaintiff received x-rays at the Reception and Medical Center.

 Id. ¶ 57. In May 2016, Plaintiff had another MRI which again showed a severely fractured heel,

 inflammation, and a likelihood of infection, including bone infection. Id. ¶¶ 59–61. The MRI also

 showed that the bones had not been set or reconstructed despite the age of the injury. Id. at ¶ 58.

 Despite Plaintiff’s need for immediate surgery, he was still not sent for surgery, and as a result, he

 was required to undergo a right leg amputation on July 28, 2015. Id. ¶ 66.

        Plaintiff alleges that the Sheriff for years utilized a “slow walking medical care” strategy

 to minimize costs and increase profits by electing to avoid costly medical care and surgeries by

 waiting to see whether an inmate would be released or transferred to prison despite an inmate’s

 emergent need for medical care. Id. ¶¶ 36–37, 46. The Jail has a “long standing history of systemic

 delay and denial of medical care resulting in death and serious injury.” Id. ¶ 55. Furthermore, the

 Sheriff had notice of these issues through multiple complaints and lawsuits from prisoners

 claiming constitutional violations due to the Sheriff’s failure, as operator of the Jail, to provide

 prompt and proper medical treatment. Id. ¶¶ 142–46. In May 2014, the Sheriff admitted that the

 Jail’s healthcare system was not working. Id. ¶ 144(t).

        Based on these allegations, Plaintiff asserts two claims against the Sheriff. The first (Count

 I) is a medical negligence claim against the Sheriff in his official capacity under the theory of

 respondeat superior/vicarious liability. Id. ¶¶ 69–79. The second (Count VIII) is brought under

 42 U.S.C. § 1983 and alleges failure to treat in violation of Plaintiff’s Fourteenth and Eighth

 Amendment rights. Id. ¶¶ 139–148. The Sheriff moves to dismiss both claims. Doc. 114.

 II.    LEGAL STANDARD

        To survive a motion to dismiss, a pleading must include a “short and plain statement

 showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009)



                                                   3
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 4 of 9 PageID 8012




 (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations of the elements of

 a cause of action are not sufficient. Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007)). Mere naked assertions, too, are not sufficient. Id. A complaint must contain sufficient

 factual matter, which, if accepted as true, would “state a claim to relief that is plausible on its face.”

 Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. (citation omitted). The court, however, is not bound to accept as

 true a legal conclusion stated as a “factual allegation” in the complaint. Id. Therefore, “only a

 complaint that states a plausible claim for relief survives a motion to dismiss.” Id. (citation

 omitted).

 III.    DISCUSSION

         A.      COUNT I – MEDICAL NEGLIGENCE

         Count I of Plaintiff’s Fourth Amended Complaint sues the Sheriff for medical negligence

 based on vicarious liability. Specifically, Plaintiff claims the physicians, nurse practitioners and

 nurses, who were employees and agents of the Sheriff, negligently failed to properly and timely

 treat Plaintiff’s right ankle fracture, which resulted in his leg having to be amputated. Doc. 105 ¶¶

 70–75. The Sheriff moves to dismiss Count I as a shotgun pleading, arguing that the Fourth

 Amended Complaint should be dismissed because it “does not clearly set forth which causes of

 action are being supported by which factual allegations and against which defendant.” Doc. 114 at

 14.

         Defendants Swick and All Florida previously argued that Plaintiff’s Third Amended

 Complaint constituted a shotgun pleading because it lumps together the health care provider’s

 actions and fails to allege who did what and when. The Court rejected Swick and All Florida’s



                                                     4
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 5 of 9 PageID 8013




 arguments because, while the Complaint was not a picture of clarity, it was not a shotgun pleading.

 See Doc. 98 at 6. Although not raised previously by the Sheriff, he now advances a similar shotgun

 pleading argument as Swick and All Florida presented earlier. However, the allegations in Count

 I of the Fourth Amended Complaint are not appreciably different from the allegations asserted in

 Count I of the Third Amended Complaint, which the Court previously found did not constitute a

 shotgun pleading. Accordingly, the Court will deny the Sheriff’s motion to dismiss the Fourth

 Amended Complaint as a shotgun pleading.

        In his motion to dismiss, the Sheriff also argues Count I does not state a claim against him

 for medical negligence. Doc. 114 at 13–14. In his recently filed motion for summary judgment,

 the Sheriff similarly argues Plaintiff’s claims in Count I must fail because Plaintiff is unable to

 show that what was done or failed to be done would have affected the outcome. See Doc. 210 at

 23–25. That is, the Sheriff submits that Plaintiff fails to satisfy his burden of showing the required

 elements of breach and causation. Id. at 25. To preserve judicial economy, the Court will deny the

 Motion to Dismiss as to Count I because both motions argue Plaintiff fails to satisfy the elements

 of a claim for medical negligence. The Court will address the issues related to Count I in ruling on

 the Sheriff’s motion for summary judgment. Consideration of the Sheriff’s arguments in his

 motion for summary judgment will necessarily allow the Court to look beyond the four corners of

 the Fourth Amended Complaint and perform a thorough review of the submitted evidence, unlike

 review of the Motion to Dismiss.

        B.      COUNT VIII – 42 U.S.C. § 1983

        The Sheriff moves to dismiss the constitutional claims in Count VIII arguing that the

 Fourth Amended Complaint is impermissibly based on the theory of respondeat superior and fails

 to identify any policy, practice, or custom under the Sheriff’s control that was unconstitutional.



                                                   5
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 6 of 9 PageID 8014




 Section 1983 liability will be imposed on any person who, under color of state law, deprives a

 person “of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

 § 1983. To establish a claim under § 1983, a plaintiff must prove that (1) defendant deprived him

 of a right secured under the Constitution or federal law, and (2) such deprivation occurred under

 color of state law. Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998); U.S. Steel, LLC v.

 Tieco, Inc., 261 F.3d 1275, 1288 (11th Cir. 2001). The plaintiff also must prove an affirmative

 causal connection between the defendant’s conduct and the constitutional deprivation. Marsh v.

 Butler Cty., Ala., 268 F.3d 1014, 1059 (11th Cir. 2001) (en banc); Swint v. City of Wadley, Ala.,

 51 F.3d 988, 999 (11th Cir. 1995).

        Officials cannot be held liable pursuant to § 1983 solely on the basis of respondeat superior

 or vicarious liability. Bryant v. Jones, 575 F.3d 1281, 1299 (11th Cir. 2009) (citations omitted).

 Instead, supervisory defendants can only be liable if they participate in the violation or if their

 actions caused the violation. Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir. 2003). A causal

 connection can be established: (1) when a history of widespread abuse puts the responsible

 supervisor on notice of the need to correct the alleged deprivation, and he fails to do so; (2) when

 the supervisor’s improper custom or policy resulted in deliberate indifference to constitutional

 rights; or (3) when the supervisor directed the subordinates to act unlawfully or knew that the

 subordinates would act unlawfully and failed to stop them from doing so. Id. at 1234–35 (citations

 and internal quotation marks omitted).

        When alleging a claim against a sheriff based on an official policy, a plaintiff must identify

 either (1) “an officially promulgated policy, or (2) an unofficial custom or practice shown through

 the repeated acts of the final policymaker of the entity.” Crenshaw v. Lister, 509 F. Supp. 2d 1230,

 1237 (M.D. Fla. 2007) (citing Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1329–30 (11th Cir.



                                                  6
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 7 of 9 PageID 8015




 2003)). “Plaintiff must identify the policy or custom which caused his injury so that liability will

 not be based on an isolated incident, McDowell v. Brown, 392 F.3d 1283, 1290 (11th Cir. 2004)

 (citations omitted), and the policy or custom must be the moving force of the constitutional

 violation.” Crenshaw, 509 F. Supp. 2d at 1237 (citing Grech, 335 F.3d at 1330).

        Here, Plaintiff pleads a deprivation of his constitutional right to receive prompt and proper

 medical treatment occurred while he was a prisoner at the Pinellas County Jail and was therefore

 under the color of state law. Doc. 105 ¶¶ 139–43. Plaintiff’s allegations are based on a policy or

 custom of the Sheriff’s Jail, particularly a “slow walking medical care” theory that caused

 widespread abuse and made constitutional deprivations like the Plaintiff’s substantially certain to

 occur. Id. ¶¶ 139–48. Plaintiff alleges that the Sheriff should be held liable for injuries caused by

 the Jail’s failure to treat his fracture because the Sheriff was put on notice and condoned the Jail’s

 long-standing custom and practice of delaying and denying care to prisoners. Id. ¶¶ 140–143. The

 Plaintiff further alleges that despite this notice, the Sheriff showed deliberate indifference and

 failed to correct the pattern of alleged constitutional deprivations. Id. ¶¶ 139–43. In support of the

 claim that the Jail’s policy of failing to timely treat prisoners was widespread, the Plaintiff proffers

 multiple complaints and lawsuits asserted against the Sheriff by inmates, spanning many years,

 with many plaintiffs claiming that the Jail failed to provide adequate and prompt treatment for

 their serious medical needs, which resulted in further injuries. Id. ¶ 144. In support of the

 contention that the Sheriff was on notice, Plaintiff cites to statements publicly made by the Sheriff

 in May 2014 acknowledging the deficiencies in the Jail’s health care system. Such statements

 were made less than seven months prior to Plaintiff’s injury. Id.

        In response, the Sheriff argues that the cited complaints are “a cornucopia of unrelated,

 irrelevant events” and that “[n]othing about them could have put the Sheriff on notice of a history



                                                    7
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 8 of 9 PageID 8016




 of widespread, prior unconstitutional acts by his medical personnel.” Doc. 114 at 10. The Sheriff

 subsequently engages in a detailed discussion attacking the reliability and veracity of the

 complaints, contending many of the allegations stemmed from pro se lawsuits that were dismissed.

 Id. at 9. The Court finds that resolution of such factual disputes is improper on the instant motion.

 Plaintiff need only plead a short, plain statement supported by enough facts for a reasonable

 inference of plausibility. The Court must view the facts in the light most favorable to the Plaintiff,

 accepting the well-pleaded allegations as true. Because the Court finds that the Plaintiff has

 adequately pleaded a policy or custom of the Sheriff, the motion to dismiss Plaintiff’s claims under

 § 1983 will be denied.

        Additionally, the Sheriff moves to dismiss Count VIII, arguing that the constitutional

 protections against cruel and unusual punishment under the Eighth Amendment only apply to

 inmates who are convicted and not those who are merely pretrial detainees. Doc. 114 at 14–15. “It

 is well-settled that the ‘deliberate indifference’ to serious medical needs of prisoners constitutes

 the ‘unnecessary and wanton infliction of pain,’ proscribed by the Eight Amendment.” McElligott

 v. Foley, 182 F.3d 1248, 1254 (11th Cir. 1999) (quoting Estelle v. Gamble, 429 U.S. 97, 104

 (1976)). Here, Plaintiff pleads that he was deprived of this constitutional right because as a prisoner

 of the Sheriff’s Jail during the relevant timeframe (first awaiting trial and later after sentencing),

 he suffered from a severely fractured and infected foot without proper medical treatment or pain

 relief. Doc. 105 ¶¶ 31, 141.

        In response, the Sheriff contends that Eighth Amendment protections should not be

 afforded to Plaintiff because Whitely v. Albers, 475 U.S. 312, 327 (1986) and Ingraham v. Wright,

 430 U.S. 651, 671, n. 40 (1977), hold that “the prohibition against cruel and unusual punishment

 only applies after conviction.” Doc. 114 at 14–15. The Fourth Amended Complaint specifically



                                                   8
Case 8:19-cv-00449-CEH-JSS Document 237 Filed 11/23/20 Page 9 of 9 PageID 8017




 alleges Plaintiff was ultimately sentenced while in custody. Doc. 105 ¶ 141. Although Plaintiff

 was transferred shortly thereafter, Plaintiff was nevertheless convicted and under the Sheriff’s

 control and care, albeit for a short period of time, while incarcerated at the Jail. In a light favorable

 to Plaintiff and accepting the allegations as true, the Court will not rule out the applicability of the

 Eight Amendment under Plaintiff’s § 1983 claim. Because the Court finds that the Plaintiff has

 adequately pleaded that he was a prisoner of the Jail, entitled to Eighth Amendment protections,

 the Sheriff’s motion to dismiss Count VIII on this basis is due to be denied.3

         Accordingly, it is hereby

         ORDERED:

         1.      The Motion of Bob Gualtieri to Dismiss Plaintiff’s Fourth Amended Complaint

 (Doc. 114) is DENIED.

         2.      Defendant Bob Gualtieri shall file an answer to Plaintiff’s Fourth Amended

 Complaint within fourteen days of the date of this Order.

         DONE and ORDERED in Tampa, Florida on November 23, 2020.




 Copies furnished to:
 Counsel of Record
 Unrepresented Parties



 3
   The Court agrees that Defendant Gualtieri’s treatment of a pre-trial detainee is governed by the
 Due Process Clause of the Fourteenth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 n. 16
 (1979). However, the standard for providing medical care to a pre-trial detainee under the
 Fourteenth Amendment is the same as the minimum standard required by the Eighth Amendment
 for a convicted prisoner. Hamm v. DeKalb County, 774 F.2d 1567, 1573-74 (11th Cir. 1985).
 Plaintiff contends that he has alleged both a Fourteenth and Eighth Amendment violation.
                                                    9
